Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

Between

TIM HORTONS INC.

And

MARC CAIRA

This Agreement is made and entered into effective as of July 2, 2013, by and
between TIM HORTONS INC., a corporation governed by the Canada Business
Corporations Act (the “EMPLOYER”) and Marc Caira, an individual (the
“EXECUTIVE”), who are the parties to this Agreement.

RECITALS

(1) The EMPLOYER and certain of its subsidiaries are engaged in the business of
owning, operating and franchising Tim Hortons retail outlets and carrying on
ancillary activities incident thereto (the “Business”).

(2) The EXECUTIVE possesses unique skills, knowledge and experience relating to
the Business.

(3) The EXECUTIVE desires to be employed by the EMPLOYER, and the EMPLOYER
desires to retain the EXECUTIVE as the President and Chief Executive Officer of
the EMPLOYER.

(4) The EMPLOYER desires to be assured of the continued services of the
EXECUTIVE and to afford him the job security this Agreement provides without,
however, increasing the compensation he would otherwise obtain were it not for
the occurrence of events foreseen by this Agreement, and the EXECUTIVE desires
to be assured that, in the event of a substantial change in the control of the
EMPLOYER, the terms, conditions and environment of his employment will not be
unreasonably affected.

(5) This Agreement is intended to be in addition to any other agreements the
parties may have entered into concurrently with, or prior to the date hereof, or
may enter into prior to a CHANGE IN CONTROL as defined herein, regarding the
EXECUTIVE’s employment.

(6) The EMPLOYER desires to be assured of the objectivity of the EXECUTIVE in
evaluating a potential offer, the effect of which would be a change of control
of the EMPLOYER, and advising whether or not he believes a potential change of
control is in the best interests of the EMPLOYER and its shareholders. The



--------------------------------------------------------------------------------

EMPLOYER further desires to be assured of the dedication of the EXECUTIVE to
maximizing the value to be received by the shareholders of the EMPLOYER in the
circumstances of negotiating or otherwise responding to a proposed change of
control, and to be assured of the continuity of services of the EXECUTIVE during
such time as a proposed change of control is under negotiation or otherwise
pending.

(7) The EXECUTIVE acknowledges and agrees that the consideration supporting the
EXECUTIVE’s covenants and obligations set forth herein, consists of initial
employment by the EMPLOYER.

In consideration of their mutual covenants expressed herein and for other
consideration described herein and as otherwise given by the parties, the
parties, intending to be legally bound hereby, agree as follows:

Section 1. EXECUTIVE’s Rights to Continued Employment in the event of a CHANGE
IN CONTROL of the EMPLOYER.

For purposes of this Agreement a “CHANGE IN CONTROL” shall mean the occurrence
of:

 

  (a) An acquisition (other than directly from the EMPLOYER) of any common
shares or other voting securities of the EMPLOYER entitled to vote generally for
the election of directors (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of the
EMPLOYER’s then outstanding common shares or the combined voting power of the
EMPLOYER’s then outstanding Voting Securities; provided, however, in determining
whether a CHANGE IN CONTROL has occurred, common shares or Voting Securities
which are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall
not constitute an acquisition which would cause a CHANGE IN CONTROL. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the EMPLOYER or
(B) any corporation or other Person of which a majority of its voting power or
its voting equity securities or equity interest is owned, directly or
indirectly, by the EMPLOYER (a “Subsidiary”), (ii) the EMPLOYER or its
Subsidiaries, or (iii) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);

 

  (b)

The individuals who, as of May 7, 2013, are members of the Board of the EMPLOYER
(the “Incumbent Board”), cease for any reason to constitute at least seventy
percent (70%) of the members of the Board; provided, however, that if the
election, or nomination for election by the



--------------------------------------------------------------------------------

  EMPLOYER’s shareholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Proxy Contest; or

 

  (c) The consummation of:

 

  (i) a merger, consolidation, amalgamation or reorganization with or into the
EMPLOYER or in which securities of the EMPLOYER are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

 

  (A) the shareholders of the EMPLOYER immediately before such Merger own
directly or indirectly immediately following such Merger at least seventy
percent (70%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such Merger (the “Surviving THI”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger,

 

  (B) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving THI, or a
corporation beneficially directly or indirectly owning a majority of the voting
securities of the Surviving THI, and

 

  (C) no Person other than (i) the EMPLOYER, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the EMPLOYER or any Subsidiary, or
(iv) any Person who, immediately prior to such Merger had Beneficial Ownership
of thirty percent (30%) or more of the EMPLOYER’s then outstanding common shares
or the combined voting power of the EMPLOYER’s then outstanding Voting
Securities, has Beneficial Ownership of thirty percent (30%) or more of the then
outstanding common shares of the Surviving THI or the combined voting power of
the Surviving THI’s then outstanding voting securities;



--------------------------------------------------------------------------------

  (ii) a complete liquidation or dissolution of the EMPLOYER; or

 

  (iii) the sale or other disposition of all or substantially all of the assets
of the EMPLOYER to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a CHANGE IN CONTROL shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common shares or
Voting Securities as a result of the acquisition of common shares or Voting
Securities by the EMPLOYER which, by reducing the number of common shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a CHANGE IN CONTROL
would occur (but for the operation of this sentence) as a result of the
acquisition of common shares or Voting Securities by the EMPLOYER, and after
such acquisition by the EMPLOYER, the Subject Person becomes the Beneficial
Owner of any additional common shares or Voting Securities which increases the
percentage voting power of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a CHANGE IN CONTROL shall occur.

If the EXECUTIVE’s employment is terminated by the EMPLOYER without CAUSE prior
to the date of a CHANGE IN CONTROL but the EXECUTIVE reasonably demonstrates
that the termination (A) was at the request of a third party who has indicated
an intention or taken steps reasonably calculated to effect a CHANGE IN CONTROL
or (B) otherwise arose in connection with, or in anticipation of, a CHANGE IN
CONTROL which has been threatened or proposed, such termination shall be deemed
to have occurred after a CHANGE IN CONTROL for purposes of this Agreement
provided a CHANGE IN CONTROL shall actually have occurred.

1.1 From and after the date of occurrence of a CHANGE IN CONTROL, the EMPLOYER
shall cause the EXECUTIVE to be employed, and the EXECUTIVE shall accept
employment, with the duties, nature and place of such employment as described in
Section 2 of this Agreement. Solely for purposes of this Agreement, the term of
such employment, referred to hereinafter as the “EMPLOYMENT TERM,” shall
commence on the date when the CHANGE IN CONTROL shall have occurred and shall
end on the earlier of:

 

  (a) the second anniversary of the first to occur of:

 

  (i) the date when the occurrence of an event described in subparagraph (a) of
Section 1 hereof shall be disclosed in (A) a Schedule 13D or other such similar
or successor form promulgated by the Securities and Exchange Commission or
Ontario Securities Commission, filed with the Securities and Exchange Commission
of Washington, D.C. or (B) an insider report filed with the Ontario Securities
Commission in Toronto, Ontario, Canada, and the duplicate of which is actually
received by the EMPLOYER, or



--------------------------------------------------------------------------------

  (ii) the date on which a transaction described in subparagraph (c) of
Section 1 of this Agreement (other than a Non-Control Transaction) shall be
consummated, or

 

  (iii) the first date on which at least thirty percent (30%) of the members of
the Board of Directors of the EMPLOYER are not members of the Incumbent Board as
described in subparagraph (b) of Section 1 of this Agreement; or

 

  (b) the date when the EMPLOYMENT TERM shall be terminated by the EMPLOYER for
CAUSE or by the EXECUTIVE without GOOD REASON (as such terms are defined in
Section 4 of this Agreement); or

 

  (c) the death of the EXECUTIVE.

Section 2. Duties, Nature and Place of Employment. During the EMPLOYMENT TERM,
the EXECUTIVE shall provide the EMPLOYER with such executive, financial,
administrative, and consulting services in managing and directing the EMPLOYER’s
business, which includes the provision of services on behalf of the EMPLOYER to
the EMPLOYER’s Subsidiaries in respect of the Business, as may be required by
the EXECUTIVE’s job description, as attached hereto, or as amended by the
agreement of the parties hereafter, or reasonably requested and directed from
time to time by action of the EMPLOYER’s Board of Directors. The EXECUTIVE shall
at all times faithfully, industriously and to the best of his ability and talent
perform all of the duties that may be required or requested of him pursuant to
the express terms and conditions of this Agreement. Such duties shall be
performed in Oakville, Ontario and, on a periodic basis, at such other place or
places as the interests, needs, business and opportunities of EMPLOYER, or the
EMPLOYER’s other Subsidiaries, shall reasonably require.

Section 3. Remuneration during the EMPLOYMENT TERM. During the EMPLOYMENT TERM,
the EXECUTIVE shall receive from the EMPLOYER, the salary, benefits and
perquisites being paid to or afforded him immediately prior to the date of
occurrence of the CHANGE IN CONTROL, subject to annual review in the normal
course of business as described in subsection 3.1 herein. Such salary shall be
paid to the EXECUTIVE on the same days of each month as the EMPLOYER pays its
other employees. The EXECUTIVE shall also be eligible to participate in an
annual bonus plan, not less favourable than such plan that EXECUTIVE was
eligible for immediately prior to the date of occurrence of the CHANGE IN
CONTROL. The EXECUTIVE shall also be entitled to all rights afforded him under
the terms of any outstanding stock options granted him by the EMPLOYER and all
incentive compensation and deferred compensation programs maintained by the
EMPLOYER in which the EXECUTIVE was entitled to participate immediately
preceding the CHANGE IN CONTROL, or successors to such programs.



--------------------------------------------------------------------------------

3.1 During the EMPLOYMENT TERM, the EMPLOYER’s Board of Directors, or a duly
authorized committee thereof shall review annually the performance of the
EXECUTIVE, the results of operations and financial condition of the EMPLOYER,
together with prevailing economic conditions and other factors, and consider and
determine whether to accept or vary a recommendation of the EMPLOYER:

 

  (a) whether the EMPLOYER should increase EXECUTIVE’s salary, and

 

  (b) whether the EXECUTIVE should be paid a bonus pursuant to the applicable
bonus plan.

3.2 During the EMPLOYMENT TERM, the EMPLOYER shall cause the EXECUTIVE, his
spouse and dependent children (in each case, if applicable) to be enrolled in
and covered by group life, hospitalization, major medical and disability income
insurance coverages under insurance plans and executive physical examination
plans not less favourable to the EXECUTIVE than the plans of such description in
effect immediately prior to the date of occurrence of the CHANGE IN CONTROL.

3.3 During the EMPLOYMENT TERM, the EMPLOYER shall cause the EXECUTIVE to be a
participant in one or more retirement income (pension) plans which afford
participation and benefits to the EXECUTIVE on a basis not less favourable to
the EXECUTIVE than the plans of such description in effect immediately prior to
the date of occurrence of the CHANGE IN CONTROL.

3.4 During the EMPLOYMENT TERM, the EMPLOYER shall cause reimbursement to be
paid promptly to the EXECUTIVE for all expenses reasonably incurred by him in
connection with performing his duties pursuant hereto.

3.5 During the EMPLOYMENT TERM, in the event that the insurance and physical
examination plan benefits required by paragraph 3.2, above, or the retirement
income (pension) plan benefits required by paragraph 3.3, above, are not
actually available to the EXECUTIVE under the terms of the plan(s) or applicable
law, then the EMPLOYER shall make available to the EXECUTIVE an equivalent
benefit, or an amount of cash consideration sufficient to fund or purchase an
equivalent benefit, computed as if he had received a full year of service (for
vesting and benefit purposes) for each of his years of service with EMPLOYER, or
any other affiliate or Subsidiary of the EMPLOYER, including any years for which
he is entitled to payment under Section 3 during the EMPLOYMENT TERM.

Section 4. Termination of Employment of the EXECUTIVE during the EMPLOYMENT
TERM. The EXECUTIVE’s employment hereunder may be terminated during the
EMPLOYMENT TERM under the following circumstances:

4.1 Cause. The EMPLOYER may terminate the EXECUTIVE’s employment under this
Agreement for “CAUSE.” A termination for CAUSE is a termination by reason of the
good faith determination by the EMPLOYER’s Board of Directors, that the
EXECUTIVE (a) willfully and continually failed to substantially perform his
duties with the EMPLOYER (other than a failure resulting from the EXECUTIVE’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is



--------------------------------------------------------------------------------

delivered to the EXECUTIVE by the EMPLOYER, with the prior approval of the
EMPLOYER’s Board of Directors, which specifically identifies the manner in which
the EMPLOYER believes that the EXECUTIVE has not substantially performed his
duties and such failure substantially to perform continues for at least fourteen
(14) days, or (b) has willfully engaged in conduct which is demonstrably and
materially injurious to the EMPLOYER, monetarily or otherwise, or (c) has
otherwise materially breached this Agreement (including, without limitation, a
voluntary termination of the EXECUTIVE’s employment by the EXECUTIVE during the
EMPLOYMENT TERM). No act, nor failure to act, on the EXECUTIVE’s part, shall be
considered “willful” unless he has acted, or failed to act, with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the EMPLOYER. Notwithstanding the foregoing, the
EXECUTIVE’s employment shall not be deemed to have been terminated for CAUSE
unless and until (1) there shall have been delivered to the EXECUTIVE a copy of
a written NOTICE OF TERMINATION (as defined in Section 4.3 below), which, with
respect to termination under this Section 4.1 only, sets forth that the
EXECUTIVE was guilty of conduct set forth above in clause (a), (b) or (c) of the
first sentence of this Section 4.1 and specifies the particulars thereof in
detail, and (2) the EXECUTIVE shall have been provided an opportunity to be
heard by the Board of Directors of the EMPLOYER (with the assistance of the
EXECUTIVE’s counsel).

4.2 (a) Good Reason. The EXECUTIVE may terminate his employment for “GOOD
REASON.” For purposes of this Agreement, GOOD REASON shall mean the occurrence
after a CHANGE IN CONTROL of any of the events or conditions described in
Subsections (1) through (5) hereof without the EXECUTIVE’s express written
consent:

 

  (1) a change in the EXECUTIVE’s status, title, position or responsibilities
(including reporting responsibilities) which, in the EXECUTIVE’s reasonable
judgment, does not represent a promotion from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
EXECUTIVE of any duties or responsibilities which, in the EXECUTIVE’s reasonable
judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of the EXECUTIVE from or failure to reappoint
or reelect him to any of such positions, except in connection with the
termination of his employment for DISABILITY, CAUSE, as a result of his death,
or by the EXECUTIVE other than for GOOD REASON;

 

  (2) a reduction by the EMPLOYER in the EXECUTIVE’s base salary as in effect
immediately prior to the CHANGE IN CONTROL or as the same may be increased from
time to time thereafter;

 

  (3)

the EMPLOYER requiring the EXECUTIVE to be based at any place outside a 50
kilometre radius from the EXECUTIVE’s business office location immediately prior
to the CHANGE IN CONTROL, except for reasonably required travel on the
EMPLOYER’s behalf, or on behalf of a Subsidiary of the EMPLOYER (or its
successor’s) business (or the



--------------------------------------------------------------------------------

  business of any successor to the EMPLOYER or a subsidiary of the EMPLOYER as
the controlling voting shareholder (whether direct or indirect) of the EMPLOYER)
which is not materially greater than such travel requirements prior to the
CHANGE IN CONTROL;

 

  (4) the failure by the EMPLOYER to continue to provide the EXECUTIVE with
compensation and benefits substantially similar (in terms of benefit levels
and/or reward opportunities) to those provided for under this Agreement and
those provided to him under any of the employee benefit plans in which the
EXECUTIVE becomes a participant, or the taking of any action by the EMPLOYER
which would directly or indirectly materially reduce any of such benefits or
deprive the EXECUTIVE of any material fringe benefit enjoyed by him at the time
of the CHANGE IN CONTROL; or

 

  (5) any material breach by the EMPLOYER of any provision of this Agreement.

(b) The EXECUTIVE’s right to terminate his employment pursuant to this
Section 4.2 shall not be affected by his incapacity due to physical or mental
illness.

4.3 Notice of Termination. Any purported termination by the EMPLOYER or by the
EXECUTIVE shall be communicated by written NOTICE OF TERMINATION to the other.
For purposes of this Agreement, a “NOTICE OF TERMINATION” shall mean a notice
which indicates the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the EXECUTIVE’s employment under the
provision so indicated. If the EXECUTIVE’s employment is terminated by the
EMPLOYER for any reason, NOTICE OF TERMINATION must be given at least 30 days
prior to the EXECUTIVE’s TERMINATION DATE (as defined below). For purposes of
this Agreement, no such purported termination, other than due to the EXECUTIVE’s
death, shall be effective without such NOTICE OF TERMINATION.

4.4 Termination Date, Etc. “TERMINATION DATE” shall mean, (a) the date of the
EXECUTIVE’s death or (b) if the EXECUTIVE’s employment is terminated for any
reason other than due to death, the date specified in the NOTICE OF TERMINATION.

Section 5. Compensation Upon Termination. Subject to Section 8.4, upon
termination of the EXECUTIVE’s employment during the EMPLOYMENT TERM, the
EXECUTIVE shall be entitled to the following benefits:

5.1 If the EXECUTIVE’s employment shall be terminated by the EMPLOYER for CAUSE
or by the EXECUTIVE other than for GOOD REASON, the EMPLOYER shall pay the
EXECUTIVE his full base salary and accrued vacation pay through the TERMINATION
DATE, plus any benefits or awards which pursuant to the terms of any
compensation or benefit plan have been earned or become payable, but which have
not



--------------------------------------------------------------------------------

yet been paid to the EXECUTIVE, and the EMPLOYER shall have no further
obligations to the EXECUTIVE under this Agreement. The EXECUTIVE’s benefits
thereafter shall be determined in accordance with the EMPLOYER’s employee
benefit plans and other applicable programs and practices then in effect.

5.2 If the EXECUTIVE’s employment terminates by reason of the EXECUTIVE’s death,
the EMPLOYER shall pay the EXECUTIVE’s beneficiaries his full base salary and
accrued vacation pay through the TERMINATION DATE, plus any benefits or awards
which pursuant to the terms of any compensation or benefit plan have been earned
or become payable, but which have not yet been paid to the EXECUTIVE and a pro
rata portion of any bonus or incentive award that the EXECUTIVE would have been
entitled to receive in respect of the calendar year in which the EXECUTIVE’s
TERMINATION DATE occurs had he continued in employment until the end of such
calendar year, payable at the same time that such bonuses or awards are payable
to other employees of the EMPLOYER. In the case of the EXECUTIVE’s death, the
EXECUTIVE’s beneficiaries’ benefits shall be determined in accordance with the
EMPLOYER’s employee benefit plans and other applicable programs and practices
then in effect.

5.3 If the EXECUTIVE’s employment shall be terminated (i) by the EMPLOYER other
than for CAUSE or death, or (ii) by the EXECUTIVE for GOOD REASON, then the
EXECUTIVE shall be entitled to the benefits provided below:

 

  (a) the EMPLOYER shall pay the EXECUTIVE his full base salary and accrued
vacation pay through the TERMINATION DATE, plus the benefits or awards which
pursuant to the terms of any of the EMPLOYER’s compensation or benefit plans
have been earned or become payable as if all objectives including the completion
of the award cycle thereunder had been met, but which have not yet been paid to
the EXECUTIVE, and a pro rata portion of any bonus or incentive award that the
EXECUTIVE would have been entitled to receive in respect of the calendar year in
which the EXECUTIVE’s TERMINATION DATE occurs had he continued in employment
until the end of such calendar year, calculated as if all performance targets
under the applicable plan had been fully met at the target level by the EMPLOYER
and/or by the EXECUTIVE, as applicable; provided, however, that the bonus
payment provided for in this Section 5.3(a) shall be reduced (but not below
zero) by the amount, if any, payable to the EXECUTIVE in respect of the year in
which the EXECUTIVE’s TERMINATION DATE occurs under the provisions of any other
bonus or incentive plan, as applicable.

 

  (b) as severance pay and in lieu of any further salary for periods subsequent
to the TERMINATION DATE, the EMPLOYER shall pay to the EXECUTIVE in a single
payment an amount in cash equal to two times the greater of (I) the sum of
(A) the EXECUTIVE’s annual base salary at the rate in effect at the time NOTICE
OF TERMINATION is given and



--------------------------------------------------------------------------------

  (B) annual target bonus amount in effect at the time NOTICE OF TERMINATION is
given, or (II) the sum of (A) the average of the EXECUTIVE’s annual base salary
at the rate in effect at the time NOTICE OF TERMINATION is given and the
EXECUTIVE’s annual base salary for each of the two years prior thereto; and
(B) the average of the annual target bonus amount in effect at the time NOTICE
OF TERMINATION is given and the EXECUTIVE’s annual target bonus amount for each
of the two years prior thereto.

 

  (c) as additional severance, the EMPLOYER shall pay to the EXECUTIVE in a
single payment an amount equal to the present value of the employer
contributions the EXECUTIVE would have accrued under the EMPLOYER’s registered
pension plan and supplemental plan, if any, if he had remained an employee for
two years following the TERMINATION DATE. For purposes of this determination,
the base salary of the EXECUTIVE over this period shall be equal to his base
salary in effect at the TERMINATION DATE, and the employee contribution rate of
the EXECUTIVE under the registered pension plan shall be equal to the
contribution rate in effect at the TERMINATION DATE. Present values shall be
determined using a discount rate equal to the interest rate recommended by the
Canadian Institute of Actuaries for the computation of transfer values from a
registered pension plan.

 

  (d) for the two years following the TERMINATION DATE, the EMPLOYER shall at
its expense continue on behalf of the EXECUTIVE and his dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the EXECUTIVE at the time
NOTICE OF TERMINATION is given. The benefits provided in this Section 5.3(d)
shall be no less favourable to the EXECUTIVE, in terms of amounts and
deductibles and costs to him, than the coverage provided the EXECUTIVE under the
EMPLOYER’s plans providing such benefits at the time NOTICE OF TERMINATION is
given. The EMPLOYER’s obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the EXECUTIVE obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
EMPLOYER may reduce the coverage of any benefits it is required to provide the
EXECUTIVE hereunder as long as the aggregate coverage of the combined benefit
plans is no less favourable to the EXECUTIVE in terms of amounts and deductibles
and costs to him, than the coverage which would be provided hereunder by the
EMPLOYER to the EXECUTIVE at the time the NOTICE OF TERMINATION is given. Except
as expressly set forth above, this paragraph (d) shall not be interpreted so as
to limit any benefits to which the EXECUTIVE or his dependents may be entitled
under any of the EMPLOYER’s employee benefit plans, programs or practices
following the EXECUTIVE’s termination of employment. Where such benefits as



--------------------------------------------------------------------------------

  contemplated in this section 5.3(d) are not available to EXECUTIVE as a result
of EXECUTIVE not being employed by the EMPLOYER, the EMPLOYER shall pay, in a
lump sum, the present value of the cost of such benefits, had they been
available under the same terms and conditions and the EMPLOYER benefit plans,
and net of any required contribution by the EXECUTIVE.

 

  (e) for the two years following the TERMINATION DATE, the EMPLOYER shall pay
to the EXECUTIVE a monthly allowance equal to a pre-determined monthly amount
for the car payment, gas, maintenance and insurance for the grade level of the
EXECUTIVE, established by the EMPLOYER from time to time, to replace the benefit
of the car being used by the EXECUTIVE prior to the TERMINATION DATE. The
EXECUTIVE shall return the car being used by such EXECUTIVE to the EMPLOYER upon
the TERMINATION DATE.

5.4 The amounts provided for in Sections 5.1, 5.2 and 5.3(a), (b) and (c) shall
be paid within ten days after the EXECUTIVE’s TERMINATION DATE.

5.5 The EXECUTIVE shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment, except as otherwise set forth in Section 5.3(d) hereof, shall be
offset or reduced by the amount of any compensation or benefits provided to the
EXECUTIVE in any subsequent employment.

Section 6. Effect of a Change in Control on Equity Awards. If, during the
EMPLOYMENT TERM, the EXECUTIVE’s employment shall be terminated (i) by the
EMPLOYER other than for CAUSE or death or (ii) by the EXECUTIVE for GOOD REASON,
(a) any options to purchase shares of the EMPLOYER and any stock appreciation
rights or restricted stock units, or other equity awards granted by the EMPLOYER
to the EXECUTIVE, which are not yet fully vested and exercisable, shall become
fully vested and exercisable, and (b) any restrictions remaining at that time on
any stock award to the EXECUTIVE by the EMPLOYER shall lapse. If, during the
EMPLOYMENT TERM, the EXECUTIVE’s employment is terminated by the EMPLOYER for
CAUSE, by the EXECUTIVE’s death, or by the EXECUTIVE other than for GOOD REASON,
the treatment of any options to purchase shares of the EMPLOYER, any stock
appreciation rights or restricted stock units, or other equity awards granted by
the EMPLOYER to the EXECUTIVE, or any stock award to the EXECUTIVE by the
EMPLOYER shall be determined pursuant to the terms of the applicable EMPLOYER
Stock Incentive Plan, which shall be in effect, as amended, supplemented or
restated, as of the applicable time, that governs the treatment of such options,
stock appreciation rights, restricted stock units, stock awards or other equity
awards.



--------------------------------------------------------------------------------

Section 7. Fees and Expenses. The EMPLOYER shall pay all reasonable legal fees
and related expenses (including the costs of experts, evidence and counsel)
incurred in good faith by the EXECUTIVE as a result of (a) the termination of
the EXECUTIVE’s employment by the EMPLOYER or by the EXECUTIVE for GOOD REASON
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination of employment), or (b) the
EXECUTIVE seeking to obtain or enforce any right or benefit provided by this
Agreement or by any other plan or arrangement maintained by the EMPLOYER under
which the EXECUTIVE is or may be entitled to receive benefits in accordance with
the terms hereof; provided, however, that such payments by EMPLOYER of
reasonable legal fees and related expenses of EXECUTIVE shall be required only
to the extent that the EXECUTIVE is determined, by non-appealable order of a
court of competent jurisdiction or through a properly conducted arbitration
proceeding, to be the prevailing party in any claim, dispute or action relating
to matters described in items (a) or (b) above.

Section 8. Protection of Business. Notwithstanding anything to the contrary in
this Agreement:

8.1 At all times during the EMPLOYMENT TERM while the EXECUTIVE is employed by
the EMPLOYER, the EXECUTIVE will not participate as a partner, joint venturer,
officer, director, employee, or representative, or have any direct financial
interest in, any business or enterprise conducting a quick service restaurant
business in the United States or Canada, other than a business or enterprise
engaged in operating restaurants under a franchise granted by the EMPLOYER, or
any affiliated person; provided, that the ownership by EXECUTIVE of securities
of a public corporation shall not be a violation of this subparagraph so long as
(a) the EXECUTIVE does not own, directly or indirectly, more than five percent
(5%) of any class of the securities of such corporation, and (b) the value of
such securities does not exceed ten percent (10%) of the net worth of the
EXECUTIVE; and provided further that ownership by EXECUTIVE of securities of the
EMPLOYER or any successor to the EMPLOYER by merger or other form of transaction
contemplated by subparagraph (a) or (c) of Section 1 hereof shall not be a
violation of this subparagraph.

8.2 Notwithstanding anything to the contrary contained in this Agreement, the
EXECUTIVE shall be required to pre-clear with the senior attorney in the
EMPLOYER’s securities practice group (the “Senior Attorney”), or his/her
designee, any trades in the securities of the EMPLOYER of which the EXECUTIVE is
the legal or beneficial owner, or any securities of any successor of the
EMPLOYER following a CHANGE IN CONTROL, for a period of 12 months following the
TERMINATION DATE. The EXECUTIVE may not effectuate trades where the Senior
Attorney or his/her designee has not provided a permissive trading
recommendation. It is the EXECUTIVE’s obligation and responsibility to comply
with all applicable securities laws, including but not limited to insider
reporting requirements, for so long as, and to the extent, applicable.

8.3 Notwithstanding anything to the contrary contained in this Agreement, the
restrictions on competition and other restrictions imposed upon the EXECUTIVE by
this Section 8 may be enforced by the EMPLOYER or any of its Subsidiaries by an
action for an injunction, it being agreed (in view of the general practical
impossibility of



--------------------------------------------------------------------------------

determining by computation or legal proof of the exact amount of damages, if
any, resulting to the EMPLOYER or any of its Subsidiaries from a violation by
the EXECUTIVE of the provisions of this Section 8) that there would be no
adequate remedy at law for any breach by the EXECUTIVE of any such restriction.

8.4 Notwithstanding anything set forth herein to the contrary, the EXECUTIVE
acknowledges and agrees that the EMPLOYER’s Recoupment Policy Relating to
Performance-Based Compensation originally adopted by the Board of Directors of
Tim Hortons Inc., a Delaware corporation, on February 19, 2009 and assumed and
adopted by the Board of Directors of the EMPLOYER on September 28, 2009, as may
be amended from time to time thereafter (the “Recoupment Policy”) (a) is binding
on the EXECUTIVE, (b) the EXECUTIVE is a “Senior Executive” under such
Recoupment Policy, (c) all performance-based compensation awarded to the
EXECUTIVE in accordance with the terms and conditions of this Agreement or
otherwise under any incentive, bonus or other plan of the EMPLOYER or its
Subsidiaries are subject to the Recoupment Policy and (d) the EXECUTIVE
acknowledges having received a copy of the Recoupment Policy.

Notwithstanding anything to the contrary contained herein, all payments, awards,
and other amounts payable or due to the EXECUTIVE hereunder are subject to the
EMPLOYER’s (or an affiliate of the EMPLOYER’s) right to reclaim, or require
forfeiture of, such payments or other amounts in accordance with the terms of
any separate agreement, understanding, or arrangement between the EXECUTIVE and
the EMPLOYER, or any affiliate of the EMPLOYER, including but not limited to any
employment agreement, offer letter for initial employment, promotional letter
setting forth the terms of the EXECUTIVE’s promotion, change in control
agreement, and/or post-employment covenant agreement, including but not limited
to the Post-Employment Covenant Agreement (as hereinafter defined).

Section 9. Notices and Payments. All payments required or permitted to be made
under the provisions of this Agreement, and all notices and other communications
required or permitted to be given or delivered under this Agreement to the
EMPLOYER or to the EXECUTIVE, which notices or communications must be in
writing, shall be deemed to have been given if delivered by hand, or mailed by
first class mail, addressed as follows:

 

9.1 if to the EMPLOYER, to:

Chairman

Tim Hortons Inc.

874 Sinclair Road

Oakville, ON L6K 2Y1

With a copy to:

General Counsel

Tim Hortons Inc.

874 Sinclair Road

Oakville, ON L6K 2Y1



--------------------------------------------------------------------------------

9.2 if to EXECUTIVE, to:

 

               

 

The EMPLOYER or the EXECUTIVE may, by notice given to the others from time to
time, designate a different address for making payments required to be made, and
for the giving of notices or other communications required or permitted to be
given, to the party designating such new address. Any payment, notice or other
communication required or permitted to be given in accordance with this
Agreement shall be deemed to have been given if and when placed in the U.S. or
Canadian Mail (as applicable), addressed and mailed as provided above.

Section 10. Payroll Taxes. Any payment required or permitted to be made or given
to the EXECUTIVE pursuant to this Agreement shall be subject to the withholding
and other requirements of applicable laws, and to the deduction requirements of
any benefit plan maintained by the EMPLOYER in which the EXECUTIVE is a
participant, and to all reporting, filing and other requirements in respect of
such payments, and the EMPLOYER shall promptly satisfy all such requirements.

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario.

Section 12. Duplicate Originals. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall constitute a single instrument.

Section 13. Captions. The captions contained in this Agreement are included only
for convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning.

Section 14. Severability. If any provision of this Agreement or the application
of any provision to any person or any circumstances shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect. It is the intention of the EMPLOYER and the EXECUTIVE that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and other or others of which would
render the provision unenforceable, then the provision shall have the meaning
which renders it enforceable.



--------------------------------------------------------------------------------

Section 15. Number and Gender. When used in this Agreement, the number and
gender of each pronoun shall be construed to be such number and gender as the
context, circumstances or its antecedent may require.

Section 16. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns (including successive, as well as
immediate, successors and assigns) of the EMPLOYER; provided, however, that the
obligations of this Agreement may not be transferred by the EMPLOYER, except in
accordance with the following proviso: provided further, however, that if the
EMPLOYER transfers to any other person substantially all of its assets and/or
business by merger, amalgamation, consolidation, sale of assets or otherwise,
the EMPLOYER must transfer its obligations hereunder to such other person and
such other person must accept such transfer and assume the obligations of the
EMPLOYER imposed hereby, resulting in a permissible assignment and transfer of
this Agreement by the EMPLOYER. The EMPLOYER shall notify the EXECUTIVE in
writing within thirty (30) days following any transfer of business and assets
that the transferee has accepted the transfer and assumption of the EMPLOYER’s
obligations under this Agreement. This Agreement shall inure to the benefit of
and be binding upon the heirs and assigns (including successive, as well as
immediate, assigns) of the EXECUTIVE; provided, however, that the rights of the
EXECUTIVE under this Agreement may be assigned only to his personal
representative or by will or pursuant to applicable laws of descent and
distribution.

Section 17. Arbitration. All matters in difference between the parties in
relation to this Agreement shall be referred to the arbitration of a single
arbitrator if the parties agree upon one, otherwise to three arbitrators, one to
be appointed by each party and a third to be chosen by the first two named
before they enter upon the business of arbitration. Such arbitration shall take
place in the City of Toronto, or as the parties may otherwise agree in writing.
The award and determination of the arbitrator or arbitrators or any two of the
three arbitrators shall be binding upon the parties and their respective heirs,
executors, administrators and assigns. During the pendency of such arbitration
proceedings, the EXECUTIVE shall be entitled to the full benefits provided by
the Agreement.

Section 18. Additional Terms Set Forth in Employment and Post-Employment
Covenants Agreement. The EXECUTIVE and the EMPLOYER have entered into the
Employment and Post-Employment Covenants Agreement, dated effective as of July
2, 2013 (the “Covenants Agreement”), which sets forth obligations on the
EXECUTIVE regarding confidentiality, non-competition, non-solicitation and
others. The terms of the Covenants Agreement shall apply in addition to all of
the terms set forth herein (and not in replacement of any of the terms hereof),
and a breach of the terms of the Covenants Agreement shall result in a breach of
the terms of this Agreement as well.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
to be effective as of the date first above written.

 

EXECUTIVE:

/S/ MARC CAIRA

Marc Caira

 

THE EMPLOYER:

TIM HORTONS INC.

By:

  /S/ PAUL D. HOUSE

Print Name: Paul D. House

Title: Chief Executive Officer and President